Citation Nr: 1703486	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-20 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Army from October 1966 to October 1968.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied the appellant's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In December 2013, the Board denied the claims currently on appeal.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court), and in September 2015, the Court granted a Joint Motion for Remand (JMR) and remanded the issues currently on appeal back to the Board for further evidentiary development.  

Thereafter, the Board remanded the case for additional development in May 2016.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

As reflected by the September 2015 JRM, it was determined that VA had failed in its duty to assist the appellant by not making any attempts to obtain the medical treatment records associated with the appellant's 2001 heart surgery or his 2002 inner ear infection.  The May 2016 remand directed the RO to search for those records.  To date, there is no indication in the record where the appellant was treated for said conditions in 2001 and 2002, and no associated records are included in the evidence of record.  In addition, the record contains the report from a September 2005 VA audiology consultation, but the audiogram results are not included in the evidence of record.  Indeed, the September 2005 VA audiology consultation report is the only VA medical record included in the evidence of record that is dated prior to February 2010.  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all records from all VA facilities that treated the appellant at any time, but particularly from 2000 onward, must be obtained.

Furthermore, the appellant's VA treatment records reflect that he has been treated by a private physician.  For example, a January 23, 2015 VA primary care note lists the name of a private treating physician but no private treatment records are included in the evidence of record.  On remand, all outstanding private treatment records should be obtained, particularly those dated from 2000 onward.

Also, it is unclear from the June 2016 VA audiology opinion whether or not the appellant's statements about his sudden onset of left ear hearing loss were considered in addressing the etiology of his hearing loss.  The test results of record indicate a large difference in hearing deficits between the right ear and the left ear, but it has never been explained whether or not heart surgery or an inner ear infection could cause the sudden loss of hearing acuity described by the appellant or explain the difference in hearing acuity in each ear.  In addition, the audiology opinion also did not explain the meaning or significance of the different immittance findings in each ear.  

In addition, there has never been an adequate discussion of the threshold changes the appellant experienced in service.  As previously noted, the appellant served between 1966 and 1968.  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Unless otherwise noted, service department testing results dated October 31, 1967, or earlier, are assumed to be in ASA units.  In order to facilitate data comparison, the ASA standards below have been converted to ISO-ANSI standards.  

The appellant underwent a pre-induction examination in September 1964, and his ears were noted to be clinically normal on examination.  Audiometric testing was accomplished.  The results of the appellant's September 1964 audiometric testing puretone thresholds, in decibels and converted to ISO (ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
N/A
0
LEFT
10
15
10
N/A
0

The appellant underwent a service entrance examination in October 1966.  Audiometric testing was accomplished.  The results of the appellant's October 1966 audiometric testing puretone thresholds, in decibels and converted to ISO (ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
N/A
0
LEFT
10
15
10
N/A
0

The appellant underwent a service separation examination in August 1968.  Audiometric testing was accomplished.  The results of the appellant's August 1968 audiometric testing puretone thresholds, in decibels and ISO (ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
5
N/A
10
LEFT
-5
-5
0
N/A
5

It is unknown whether or not the VA audiologist performed the conversions from ASA units to ISO (ANSI) units and how that might change the opinion rendered in June 2016.  

On remand, an opinion from an otolaryngologist should be obtained that addresses these matters.

Finally, the April 2011 VA audiology opinion indicates that the Veteran's tinnitus is related to his hearing loss.  Based on the foregoing, the issue of entitlement to service connection for tinnitus is inextricably intertwined with the Board's decision to remand the issue of entitlement to service connection for bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  It is therefore appropriate to defer consideration of the tinnitus claim until the development requested is complete.  Accordingly, a decision on the claim for service connection for tinnitus is deferred pending completion of the actions requested below. 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Ask the Veteran to provide the names and addresses of all medical care providers (private, VA, or other government) who have treated him for any ear condition since 1968.  After securing necessary releases, obtain all outstanding records. 

In particular, obtain all VA medical treatment records dated since 2000, to include the audiograms dated in September 2005, and June 2010, as well as all records from the private physician identified in the VA primary care clinic record dated January 23, 2015, and all records associated with the 2001 cardiac surgery and the 2002 ear infection.

3.  If attempts to obtain records are unsuccessful, the Veteran and his representative, if any, must be informed of the negative results, the attempts made to obtain the records and what further actions will be taken; and be given opportunity to provide the records himself.

4.  After obtaining available records, arrange for review of the claims file by an otolaryngologist to determine the nature, onset date and etiology of the appellant's claimed bilateral hearing loss and tinnitus.  

The claims file must be reviewed by the physician.  The entire claims file must be reviewed by the otolaryngologist.  The doctor must provide reasons for the opinion that takes into account the Veteran's reports of his history and symptoms.  If the reviewing physician determines that an examination is needed before the requested opinions can be rendered, schedule the Veteran for such an examination. 

The reviewing physician must offer opinions as to whether the appellant's currently documented right and/or left ear hearing loss is at least as likely as not related to service.  The reviewer must discuss the in-service audiometric results (converted to ISO-ANSI standards, as needed), as well as all other audiometric testing results, to include an explanation of the meaning and significance of all immittance (tympanometry) results.  

The reviewer is requested to provide an opinion as to the medical probability that any documented hearing loss is related to noise exposure that the appellant experienced in service, as opposed to that which he experienced in his post-service occupational or recreational pursuits or some other cause or causes.

Specifically, the reviewer is requested to state whether the appellant's defective hearing is related to any incident of military service, and to state the reasons for such an opinion.  The opinion must include a discussion of the effect and significance, if any, of post-service noise exposure, as well as the clinical significance of all audiometric testing of record (private and VA).  The opinion must also include a discussion of the descriptions of the appellant's hearing loss symptoms over the years that were submitted by the appellant and/or any third parties.  The effect and significance, if any, of in-service and post-service noise exposure must be delineated by the reviewer.  

The reviewer must also discuss the difference in hearing deficits between the right ear and the left ear and explain whether or not heart surgery or an inner ear infection could cause the sudden loss of hearing acuity in the left ear described by the appellant or explain the difference between his hearing acuity in each ear.  

Finally, the reviewer must address whether or not the appellant's tinnitus is related to his hearing loss, to noise exposure that the appellant experienced in service, as opposed to that which he experienced in his post-service occupational or recreational pursuits or some other cause or causes.

In assessing the relative likelihood as to origin and etiology of the bilateral hearing loss and tinnitus specified above, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed hearing loss and/or tinnitus is causally or etiologically related to the appellant's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

5.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's claimed bilateral hearing loss.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Upon receipt of the VA medical opinion report, verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewer for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

7.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the issues of service connection for bilateral hearing loss and tinnitus.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

8.  If any benefit sought on appeal remains denied, the appellant and his representative, if any, must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  Appropriate time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

